Citation Nr: 0938509	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of fracture of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to 
January 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.



FINDING OF FACT

Residuals of fracture of the left tibia and fibula are 
limited to complaints of throbbing pain at the fracture sites 
without clinical or x-ray evidence of significant limitation 
of motion of other functional impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left tibia and fibula are not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.10, 4.14, 4.20, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 
5262 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
Veteran in July 2004 correspondence and a November 2005 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The 
statement of the case specifically informed the Veteran of 
the rating criteria which would provide a basis for an 
increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  Additionally, a letter dated 
March 2006 provided adequate notice of how effective dates 
are assigned.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
Veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

In this case, the Veteran's service-connected residuals of a 
fracture of the left tibia and fibula have been assigned a 
rating of 10 percent under DC 5262 (for impairment of the 
tibia and fibula).

Under DC 5262, a 10 percent rating is warranted for malunion 
of the tibia and fibula with slight knee or ankle disability.  
A 20 percent rating is warranted for malunion of the tibia 
and fibula with moderate knee or ankle disability.  A 30 
percent rating is warranted for malunion of the tibia and 
fibula with marked knee or ankle disability.  A 40 percent 
rating is warranted where there is nonunion of the tibia and 
fibula, with loose motion, and requiring a brace.

The Board observes that the words "slight", "moderate", and 
"marked" are not defined in the rating schedule; rather than 
applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases where 
there is functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination, to 
include during flare-ups and/or with repeated use, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  Standard motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II. 

Analysis
 
By a rating decision dated March 2002, the RO granted service 
connection for residuals of a fracture of the left tibia and 
fibula, and assigned a noncompensable rating effective 
September 27, 1999.  The Veteran appealed and in an April 
2003 rating decision, the RO granted a rating of 10 percent 
for residuals of a fracture of the left tibia and fibula, 
effective September 27, 1999.  

In March 2004, the Veteran submitted a claim for an increased 
rating, stating that her condition had become increasingly 
worse, with symptoms including swelling and sensitivity to 
touch.  A December 2004 rating decision continued the 
Veteran's 10 percent rating and the Veteran appealed.

The present appeal involves the Veteran's claim that the 
severity of her service-connected residuals of a fracture of 
the tibia and fibula warrants a higher disability 
rating. Collectively, the medical evidence indicates that the 
Veteran's left leg disability is consistent with a 10 percent 
rating under DC 5262 for impairment of the tibia and fibula.  
VA treatment records dated March to June 2006 reflected 
treatment for clinical conditions, including complaints of 
left leg pain.  A March 2004 progress note indicated that the 
Veteran was evaluated for a painful lump on the lower left 
leg that had become more painful for the last two years.  
There was no joint pain or swelling.  X-rays revealed mild 
periostial thickening of the distal shaft of the tibia and 
fibula.  There were no acute fractures and soft tissues were 
ok.

The Veteran was afforded a VA examination in July 2004.  The 
Veteran complained of exacerbating discomfort with throbbing-
type pain at the fracture sites in the early morning hours as 
well as during cold weather.  The Veteran also stated she had 
discomfort during ambulation over long distances or standing 
for long periods of time.  The Veteran also noted recurrence 
of symptomatology two to three times per week lasting two to 
three minutes.  The Veteran used ibuprofen with some benefit.  
Physical examination revealed discomfort to palpation on the 
lateral lower left leg region with an associated mild 
prominence on the plantar and dorsiflexion of the foot.  
There was also mild discomfort in the post fracture site.  
There was no appreciable scarring of the region, no erythema, 
edema, or heat changes.  The Veteran did not use any devices 
for ambulation.  Posture and gait were within the normal 
limits

Range of motion in the knees revealed flexion to 140 degrees 
and extension to 0 degrees without ankylosing or pain.  Range 
of motion in the ankles revealed bilateral dorsiflexion to 20 
degrees.  Plantar flexion was to 45 degrees with discomfort 
of the post fracture site, and without associated ankle joint 
region discomfort.  There was no further limitation due to 
fatigue, weakness, lack of endurance, or incoordination on 
any range of motion.  X-rays indicated an old, healed 
fracture of the distal fibula and tibia in the distal 
diaphyseal portions of the bones with no acute pathology.  A 
diagnosis of tibial and fibular impairment status post 
fracture with progression to symptomatic worsening was 
provided.

VA treatment records dated July 2004 to June 2005 reflected 
treatment for other clinical conditions but were silent to 
any complaints of, or treatment for any left leg disability.  

The evidence of record noted above reflects impairment of the 
tibia and fibula (and not a nonunion of the tibia and fibula) 
and the July 2004 VA examination revealed that the Veteran 
complained of exacerbating discomfort in the left leg. The 
Veteran did not use any devices, including canes or braces, 
and was able to walk and stand for long periods of time with 
some discomfort.  Her posture and gait were normal.  Further, 
range of motion for both the left knee and ankle were within 
the normal limits.  While there was some discomfort on 
plantar flexion at the post fracture site, there was no 
associated ankle joint region pain.  As such, the Veteran's 
disability is at best characterized by a slight impairment of 
the tibia and fibula.  Thus, as there is no evidence of a 
moderate impairment of the tibia and fibula, a higher rating 
of 20 percent under Diagnostic Code 5262 is not warranted.  

Further, there is no other diagnostic code pursuant to which 
a higher rating for the Veteran's left leg disability could 
be assigned.  Even considering the Veteran's complaints, the 
medical evidence does not indicate ankylosis, moderate 
recurrent subluxation or lateral instability in the left 
knee, or dislocated semilunar cartilage with frequent 
episodes of locking, or flexion of the left leg limited to 30 
degrees, or extension of the left leg limited to 15 degrees, 
so as to warrant assignment of the next higher, 20 percent, 
rating under Diagnostic Codes 5256, 5257, 5258, 5260, or 
5261, respectively.  

The Board is aware of the Veteran's complaints of pain in her 
left leg.  There is however, no objective evidence that pain 
on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

The above determinations are based upon consideration of the 
applicable schedular criteria.  Additionally, the Board finds 
that the record presents no basis, during any period under 
consideration, for assignment of higher ratings on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no 
showing that the Veteran's residuals of a fracture of the 
left tibia and fibula have resulted in marked interference 
with employment, or necessitated frequent periods of 
hospitalization, nor is there evidence that any of these 
disabilities has otherwise presented such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for residuals of a 
fracture of the left tibia and fibula; the benefit of the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for residuals of fracture of 
the left tibia and fibula is denied.




____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


